DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, recites the limitation “the light intensity data is determined based on light intensities at known loadings”, renders the claim indefinite because it is unclear which structure encompassed by such limitation, furthermore, the term “as known loadings” whether it is referring to loading data and/or any data into the computer and/or.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Manz et al. (2017/0188664—hereinafter, Manz).

Regarding claim 1, Manz discloses a method of manufacturing an outsole par 0291, 0299, 0007], comprising: measuring light intensity by at least one sensor module (par [0291] stated that forming 3D components by using vision system, laser scanners, laser optic scanning systems and any method known in the art and in combination based on design filed or computer aided design software “CAD”) and par [0018-0019] stated the laser source and means for controlling movement of a laser beam emitted by the laser source, furthermore, the laser may be used to engrave a pattern on the patch, such as, sipes, lines and/or various shapes; par [0049-0050] stated using the 3D scans system for shoe manufactured to be individually customized and modified, for example based on a design of a development designer, a wearer's anatomy or even based on a customer's wishes, for example received over the internet.
But does not disclose the sensor module comprising a frustrated total internal reflection system having a surface on which an individual performs a movement; determining light intensity data from measuring the light intensity.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the system of Manz is configured to perform as the claimed invention, since the 3D scans having a laser source and means for controlling movement of a laser beam emitted by the laser source; the means for controlling movement is a mirror and further for customized and modified of individually footwear of each wearer need, such as analyzing and mapping of each athlete’s foot. Notes: every laser scanner having light intensity and a laser scanner be can detected by the computer or the scanner itself, at which data be can collected and storage in the computer, par [0049-0050).
Furthermore, correlating the light intensity data with a traction characteristic (par [0010] or step of scanning traction component of the shoe, par [0038], 0049-0050); building a computational traction profile in response to the correlation (step of scanning traction component of the shoe, par [0038]);
but Manz does not explicitly disclose creating, in response to the computational traction profile, a visual outsole pattern producing the outsole based on the visual outsole pattern. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that par [0038, 0049-0050] and fig.38-39 further discloses that any 3D components can be scanned and stored in the CAD tool/system and then using data to process relating components of data later on and/or using old data to customized and modified each individual insole, sole, midsole as needed by the each wearer.  Such modification would be a mere of design choice involves routine skill in the art. 
Regarding claim 2, Manz discloses the method of claim 1, further discloses CAD system is configured to operating with laser scanners, patch process using vison systems, par [0291, 0160]. But does not explicitly disclose receiving second light intensity data obtained by the sensor module on which an individual performs a second activity wearing the outsole; identifying whether a performance goal has been met or not met; and in response to identifying that a performance goal has not been met, updating the computational traction profile and visual outsole pattern; and producing a second outsole based on the visual outsole pattern. Therefore, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention as claimed, such modification would be a mere of design choice involves routine skill in the art.  In this case, if the 3D scanning data of the tractions is error or unsatisfied, the operators can be rescanning the traction/component and then modified or remodified before send its to production line. 
Regarding claim 3, Manz discloses the method of claim 1, and fig.24-30, but does not disclose receiving personal information about the individual prior to receiving the data about the individual.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize as claimed, such modification would be considered a mere design choice involves routine skill in the art.
Regarding claim 4, Manz discloses the method of claim 1, wherein producing the outsole comprises laser-cutting, 3D-printing, or 3D-molding (par [0017).
Regarding claim 5, Manz discloses the method of claim 1, and par [0304-0306] states that data stored in the DXF file into useable format and can be used for reprocessing the article latera. But does not wherein the method is performed in a retail store. However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention as claimed, such modification would be considered a mere design choice involves routine skill in the art.

Regarding claims 6-7, Manz discloses the method of claim 1, par [0050] the scanners is configured to scanning insoles and being stored in CAD system, but does not disclose further comprising: receiving data obtained by a second sensor module used by the individual in an athletic activity; and updating the computational traction profile in response to the data obtained by the second sensor module; wherein the second sensor module comprises an instrumented insole.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to collected data to by using a first scanning system and a second scanning system to form an insole of the footwear article by using a first and/or second scanning system. Such modification would be considered a mere collected data by using multiple scanning for multiple footwear articles for making of an insole using collated data involved in routine skill in the art.

Regarding claim 16, Manz discloses a method of generating a visual outsole pattern (fig.20 using 3D scanner to scanning footwear article and par [0049-0050]), comprising: producing a visual outsole pattern in a 3D-environment (fig.48, 52 each outsole having different traction pattern; par 0339] and par [0049-0050] stated that scanner can be collected data from individual of person pressure, or insole, outsole and/or midsole); receiving sensor data correlated with traction of an outsole having a physical traction pattern (par [0339, 0445] traction pattern can be scanned on the surface of the outsole and stored in CAD system); but does not disclose building a computational traction profile based on the received sensor data; and updating the visual outsole pattern based on the computational traction profile. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that Manz’s system is configured to provide as the claimed invention, since par [0013] and all figures show objections such as footwear article and outsole, insole are being scanned and stored scanning data in the CAD system for producing/manufacturing the footwear or outsole or traction of the sole, such modification would be considered a mere design choice involves routine skill in the art. See at least par [0018, 0049-0050].
Regarding claim 17, Manz discloses the method of claim 16, further comprising: manufacturing a physical outsole as modeled by the visual outsole pattern (par 0013]);
receiving second sensor data correlated with traction of the physical outsole; updating the computational traction profile based on the received second sensor data (par [0046] methods of manufacturing a plurality of differently designed shoes or other sporting goods); and updating the visual outsole pattern based on the computational traction profile (par [0046] updating of differently designed shoes or other sporting goods and reupdating of differently designed shoes or other sporting goods); wherein the second sensor data is obtained from a sensor module different from a sensor module that obtains the first sensor data (par [0046]).
Regarding claim 18, Manz does not disclose the method of claim 18, wherein the second sensor data is obtained during an athletic activity. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform as the claimed invention, since a plurality of scanners are configured to operate with CAD system to collate data of scanning objects. And each scanner is configured to scan different objection, such modification would be considered a mere design choice involves routine skill in the art.
Regarding claim 22, Manz does not discloses wherein determining the light intensity data from measuring the light intensity comprises sorting the measured light intensity into a gradient of high to low intensity pixels.  However, Manz further discloses (par [0190, 0063, 0049-0501, 0291] stated that forming 3D components by using vision system, laser scanners, laser optic scanning systems and any method known in the art and in combination based on design filed or computer aided design software “CAD”) and par [0018-0019] stated the laser source and means for controlling movement of a laser beam emitted by the laser source, furthermore, the laser may be used to engrave a pattern on the patch, such as, sipes, lines and/or various shapes; par [0049-0050] stated using the 3D scans system for shoe manufactured to be individually customized and modified, for example based on a design of a development designer, a wearer's anatomy or even based on a customer's wishes, for example received over the internet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the scans system is configured to perform as the claimed invention, in case, the scan system is configured to measure the pressure distribution of barefoot runner, insoles which measure pressure distribution, pressure paper such as carbon or ink-microcapsule based paper, 3D scans, strain maps (e.g., Aramis System data), gait analysis, movement analysis, sweat maps, molds of the foot, to determine the needs of an individual athlete. The output from one or more of these analysis tools may be used to develop designs individualized for the athlete. For example, customized outsoles, midsoles, uppers and/or combinations thereof may be developed using the data collected using analysis tools.
Regarding claim 23, Manz does not disclose wherein the light intensity data is determined based on light intensities at known loadings.  However, Manz further discloses par [0049-0050] stated using the 3D scans system for shoe manufactured to be individually customized and modified, for example based on a design of a development designer, a wearer's anatomy or even based on a customer's wishes, for example received over the internet. And furthermore individual data scanned by the scanner is configured reloading or uploading into the computer or 3D system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the scans system is configured to perform as the claimed invention, in case, the scan system is configured to measure the pressure distribution of barefoot runner, insoles which measure pressure distribution, pressure paper such as carbon or ink-microcapsule based paper, 3D scans, strain maps (e.g., Aramis System data), gait analysis, movement analysis, sweat maps, molds of the foot, to determine the needs of an individual athlete. Such data are configured to uploading or will be storage in the computer or 3D system and the output from one or more of these analysis tools may be used to develop designs individualized for the athlete. For example, customized outsoles, midsoles, uppers and/or combinations thereof may be developed using the data collected using analysis tools.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Manz et al. (2017/0188664—hereinafter, Manz) in view of Ashcroft et al. (2015/0351493—hereinafter, Ashcroft).

Regarding claim 20, Manz does not disclose the method of claim 18, wherein the first sensor module comprises a frustrated total internal reflection ("FTIR") system, and wherein the second sensor module comprises an instrumented insole.  But does not disclose a frustrated total internal reflection (“FTIR”) system. However, Ashcroft teaches a similar apparatus and method of making the footwear article (fig.1-4) and fig.2 shown the athletic 125 activity performs the athletic activity as running on athletic gathering equipment includes a force plate 130 for capturing the force between the foot 135 of the athlete 125 and the ground 145. The pressure sensors 140 may be located in an insole place within a shoe 150 and other sensors within the system par [0176], such system is similar with the frustrated total internal reflection as claimed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide the system a frustrated total internal reflection for the system of Manz as taught by Ashcroft in order to provide the collection of data for design 3-dimensional structure of the footwear.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, 16-20, 22-23 have been considered but are moot in view of the new ground rejection as discussed above.

Furthermore, Applicant generally argues that Manz fails to disclose light intensity by at least one sensor module, the sensor module comprising a frustrated total internal reflection system having a surface on which an individual performs a movement.  

The examiner disagrees because as well known art of a 3D-scaner is configured to perform as the claimed invention.
 First, par [0049-0050] states for each of the plurality of shoes manufactured to be individually customized and modified, for example based on a design of a development designer, a wearer's anatomy or even based on a customer's wishes, for example received over the internet. [0050] In some embodiments, it is possible to utilize an analysis tool, including, but not limited to pressure plates, cameras with glass, pressure distribution of barefoot runner, insoles which measure pressure distribution, pressure paper such as carbon or ink-microcapsule based paper, 3D scans, strain maps (e.g., Aramis System data), gait analysis, movement analysis, sweat maps, molds of the foot, to determine the needs of an individual athlete. The output from one or more of these analysis tools may be used to develop designs individualized for the athlete. For example, customized outsoles, midsoles, uppers and/or combinations thereof may be developed using the data collected using analysis tools.  
Par [0018] states that  a laser source and means for controlling movement of a laser beam emitted by the laser source, wherein the means preferably comprises at least one mirror. Accordingly, this allows for a particularly accurate and precise cutting of patches, since the laser beam emitted from the preferably stationary laser can be efficiently guided by way of the mirror(s). 
Second, because the 3D-Scaner of Manz having a 3D-scanner having a mirror to control the laser beam emitted by the laser source and computer or storage memory, which 3-D data are collected and stored in the computer or 3D scans for further use, and new data can be collected and updated into the system, for further determine, such as, customized and modified of each individual footwear of each individual user.  Therefore, applicant arguments have not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732